DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/25/21 including claims 1-19.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/25/21 including claims 1-19.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/21 and 11/21/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose directly or indirectly following limitations::
As recited by claim1;
	receiving, by a proxy gateway, the PDUs from the base station through a network; regenerating the IP packets by de-encapsulating the PDUs; communicating the de-encapsulated PDUs to destinations; receiving, by the proxy gateway, response IP packets from the destinations; encapsulating, by the proxy gateway, the response IP packets as response PDUs; and communicating, by the proxy gateway, the response IP packets to the base station.	As recited by claim16;
	receive the PDUs from the base station through a network; 21BS-1028.02 regenerate the IP packets by de-encapsulating the PDUs; communicate the de-encapsulated PDUs to destinations; receive response IP packets from the destinations; encapsulate the response IP packets as response PDUs; and communicating, by the proxy gateway, the response IP packets to the base station.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 20140237585) discloses Techniques are provided herein for enabling a virtual private network (VPN) using a bidirectional, full duplex transport channel configured to send and receive application layer data packets. At a source network device that hosts a VPN client, the VPN client is configured with a bidirectional, full duplex transport channel that is configured to send and receive Open Systems Interconnection application layer data packets. The VPN client is also configured with a virtual network interface that operates to virtually link the VPN client with the transport channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 
or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/Primary Examiner, Art Unit 2647